UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6673



CHARLES MILLARD,

                                              Plaintiff - Appellant,

          versus


ARCANGELO M. TUMINELLI,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-970-8-AW)


Submitted:   June 25, 2003                 Decided:   July 15, 2003


Before WIDENER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Millard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Millard appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Millard v. Tuminelli, No. CA-03-970-8-AW

(D. Md. Apr. 10, 2003).      We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2